Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00345-CV

                                KB HOME LONE STAR INC.,
                                       Appellant

                                                 v.

                             Charles GORDON & Cynthia Gordon,
                                        Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-21178
                          Honorable Laura Salinas, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

         We REVERSE the trial court’s denial of KB Home Lone Star Inc.’s motion to dismiss the
motion for sanctions filed by Charles Gordon and Cynthia Gordon. On REMAND, the trial court
is instructed to render an order granting the TCPA motion to dismiss and awarding KB Home Lone
Star Inc. the court costs and reasonable attorney’s fees it incurred in defending against the motion
for sanctions. Appellees’ motion for Rule 45 sanctions is DENIED.

       We ORDER all costs of this appeal taxed against the appellees, Charles Gordon and
Cynthia Gordon.

       SIGNED May 5, 2021.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice